Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                      Apr 29 2014, 10:47 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

RONALD ANDREW MANLEY                                GREGORY F. ZOELLER
New Castle, Indiana                                 Attorney General of Indiana

                                                    ELLEN H. MEILAENDER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RONALD A. MANLEY,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 29A05-1306-CR-306
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Petitioner.                         )


                     APPEAL FROM THE HAMILTON CIRCUIT COURT
                            The Honorable Paul A. Felix, Judge
                             Cause No. 29C01-9506-CF-106


                                          April 29, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Ronald Manley appeals the denial of his pro se Motion for Modification of Sentence.

Manley asserts that the trial court failed to consider his argument under Ind. Code § 35-38-1-

23.1 We dismiss.

                            FACTS AND PROCEDURAL HISTORY

        In 1997, Manley was convicted of three counts of Class B felony child molestation,2

one count of Class B felony attempted child molestation,3 one count of Class C felony child

molestation,4 and one count of Class A misdemeanor impersonation of a public servant.5

Manley pursued a direct appeal, and we affirmed his conviction and sentence. Manley v.

State, No. 29A05-9807-CR-343 (Ind. Ct. App. 1999). Manley filed a petition for post-

conviction review, and a post-conviction court denied his petition in December of 2009. We

affirmed the denial of post-conviction relief. Manley v. State, No. 29A04-1002-PC-60 (Ind.

Ct. App. 2010). On May 15, 2013, Manley asked the court to award him credit time for

various programs that he claimed he completed, but for which he alleged the Department of

Correction gave him no credit. The trial court denied the motion.

                                  DISCUSSION AND DECISION

        We note Manley proceeds pro se, but even pro se litigants without legal training are

required to follow procedural rules. Wright v. State, 772 N.E.2d 449, 462 (Ind. Ct. App.

2002). Post-conviction proceedings are the appropriate procedure for presenting claims for


1
  This statute is the version of 35-50-6-3.3, dealing with credit time for completion of educational degrees, in
effect when Manley committed his offenses.
2
  Ind. Code § 35-42-4-3(a).
3
  Ind. Code § 35-42-4-3(c).
4
  Ind. Code § 35-42-4-3(b).
5
  Ind. Code § 35-44.1-2-6.
                                                       2
educational credit time. Young v. State, 888 N.E.2d 1255, 1256 (Ind. 2008). If the petition is

not the first the petitioner has filed for post-conviction relief, the petitioner must follow the

procedure outlined in Post-Conviction Rule 1(12) for successive petitions in order to have the

filing authorized. Id. at 1257.

        Manley has already litigated one post-conviction petition in this case, and he did not

receive, or even request, authorization to file a successive petition. Manley argues his motion

was for modification of sentence pursuant to Ind. Code § 35-38-1-17 and it is therefore not a

successive post-conviction petition. We disagree. Manley asked for educational credit time

for programs he claimed he completed but for which the Department of Correction allegedly

has never given him credit. Post-conviction proceedings are the appropriate vehicle for

requesting such relief. See Young, 888 N.E.2d at 1256. Because Manley has already

litigated one post-conviction petition in relation to this case, he must follow the procedure

outlined in Post-Conviction Rule 1(12) for successive post-conviction petitions. See id. at

1257.

                                       CONCLUSION

        Manley’s motion was an unauthorized successive petition for post-conviction relief.

Accordingly, we dismiss his appeal.

        Dismissed.

KIRSCH. J., and BAILEY, J, concur.




                                               3